Exhibit 99.2 CONSENT OF EXPERT October31, I hereby consent to the inclusion of the technical report dated November 15, 2007 entitled “A Mineral Resource Estimate for the Fruta del Norte Deposit, Cordillera del Condor Project, Zamora-Chinchipe Province, Ecuador” (the “Technical Report”) in the report on Form 6-K dated November 3, 2008 to be furnished by Kinross Gold Corporation. I also hereby consent to the incorporation by reference of the Technical Report included with the report on Form 6-K into the Registration Statements on Form
